Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
14, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 14, 2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00577-CV
____________
 
IN RE N.W. ENTERPRISES, INC. D/B/A GASLIGHT NEWS &
VIDEO, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
29, 2009, relator filed a petition for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Jaclanel McFarland, presiding judge of the  133rd District Court of
Harris County, to stay her order of June 9, 2009, granting a temporary
injunction.
Relator
has not established that it is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Panel consists of Justices Seymore,
Brown, and Sullivan.